Citation Nr: 1718399	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 19, 2011, and in excess of 40 percent since October 19, 2011, for intervertebral disc syndrome with degenerative arthritis.

2.  Entitlement to an initial compensable rating prior to December 7, 2009, and in excess of 10 percent since December 7, 2009, for left lower extremity radiculitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1990.

This case initially came to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied a rating in excess of 10 percent for a low back injury and granted service connection for left lower extremity radiculitis, assigning a 0 percent rating effective August 29, 2008.

A December 2009 rating decision increased the rating for left lower extremity radiculitis to 10 percent effective December 7, 2009.  An October 2011 rating decision increased the rating for the low back disability, recharacterized as intervertebral disc syndrome with degenerative arthritis, to 20 percent effective October 19, 2011.

In September 2015, the Board remanded the appeal for further development.

A February 2016 rating decision granted a 40 percent rating for intervertebral disc syndrome with degenerative arthritis, effective October 19, 2011.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Veteran requested to be scheduled for a "face to face" hearing in connection with the issues presently on appeal.  The Board interprets this as a request for a Travel Board hearing.  Generally an appellant, or an appellant's representative, may request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter.  38 C.F.R. § 20.703 (2016).  A hearing on appeal will be granted if a Veteran, or a Veteran's representative acting on his or her behalf, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  As such, in order to ensure full compliance with the due process requirements, the matters on appeal must be remanded for the RO to schedule the Veteran for a Board hearing, as requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, as requested by the Veteran.  All correspondence pertaining to this matter should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




